Citation Nr: 1716268	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Larry Schuh, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1960 to April 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for hearing loss and a prostate condition.  

Notably, a November 2016 rating decision granted service connection for prostatic hypertrophy with urinary obstruction, claimed as a prostate condition.  As the benefit sought on appeal was granted, the issue is no longer before the Board.   

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Milwaukee, Wisconsin.  A transcript of the proceeding has been associated with the claims file.

In August 2016, the Board remanded the claim for additional development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran's bilateral sensorineural hearing loss had its onset in service, within one year of separation from service, or is otherwise related to his service. 

2.  The evidence of record does not show that the Veteran's bilateral sensorineural hearing loss was caused by or aggravated by his service-connected tinnitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral sensorineural hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in January 2010 provided compliant notice.  The Board acknowledges that the January 2010 VCAA notice did not include the legal requirements for secondary service connection.  However, neither the Veteran, nor his attorney has asserted any prejudice regarding VCAA notice.  Notably, the evidence missing was explained in the August 2016 remand and the November 2016 supplemental statement of the case; the Veteran's attorney responded in a November 2016 letter, specifically referencing the supplemental statement of the case, and did not raise any arguments with respect to notice.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; and evidence submitted by the Veteran, including his lay statements and hearing testimony.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in June 2010 and October 2016.  An addendum medical opinion was also issued in November 2016.  The Board finds these examinations and opinions adequate in the aggregate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In August 2016, the Board remanded the claims for procurement of outstanding treatment records and an additional VA examination and medical opinion.  Outstanding VA treatment records and records were associated with the record in September 2016 and October 2016.  The Veteran was also afforded the requested VA examination in October 2016 and an addendum opinion was issued in November 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in June 2016, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Legal Principles 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Bilateral sensorineural hearing loss is a chronic disease within the meaning of 38 C.F.R. §3.309.  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis 

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service or is secondary to his service-connected tinnitus.  See June 2016 Board Hearing Transcript.  Specifically, he alleges that he has bilateral hearing loss due to listening to high frequency noise or "squelch sounds" as a radio operator in service.  See February 2011 Notice of Disagreement; June 2016 Board Hearing Transcript.  

The Veteran's DD Form 214 reflects his military occupational specialty was "infantry communications specialist," with a noted related civilian occupation of radio mechanic.  Various communications specialist and radio operator military occupational specialties are noted in the Duty MOS Noise Exposure Listing in the M21-1 as having a "moderate" probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded.  See M21-1, III.iv.4.B.3.d.  In light of the above, the Board finds that the Veteran was exposed to hazardous noise during his service.

Regarding actual injury in service, the Veteran's March 1960 induction examination shows whispered voice testing was 15/15 in both ears.  Service treatment records are silent as to any right ear hearing complaints.  A January 1962 service treatment note reflects that the Veteran complained of a full feeling in his left ear, and it was noted that he had cerumen plugging the ear canal.  His February 1962 separation examination report does not reflect any hearing test thresholds, but the examining physician did note that examination of the Veteran's ears were normal, and the Veteran checked the box on his separation report of medical history indicating that he did not have any ear trouble.  

Post-service, a June 2010 VA audiological evaluation confirmed bilateral sensorineural hearing loss.  Outpatient clinical records note that the loss "appears cochlear in nature".  See April 2002 VA treatment record.  

As the Veteran experienced noise exposure in service, and as he has a current diagnosis of sensorineural hearing loss, the remaining question for service connection is whether there is a nexus between the two, or alternatively, whether his service-connected tinnitus has caused or aggravated his hearing loss.

During the June 2010 VA audiological evaluation, the Veteran reported that  he had problems with his hearing over the previous 20 years or so and has noticed a gradual decrease in his hearing in both ears.  He reported that he does not notice a difference in hearing between the two ears.  The Veteran reported that after service he worked as a service station worker/tire shop manager in the auto industry for approximately 33 years.  He reported some history of recreational firearm use and hunting but indicated that he has not been hunting in many years.  He denied ear pain, ear drainage, and ear surgery.  He reported that his family and friends complain about his hearing.  He further reported that he notices that he struggles most to hear others when there is a lot of background noise.  

The examiner reviewed the file, and after examination of the Veteran, opined that it is more likely than not that the Veteran's hearing loss is not related to military noise exposure.  The examiner reasoned that although the Veteran did not have a hearing test at the time of discharge, the Veteran answered "no" to any ear trouble at separation.  In addition, the Veteran reported to the examiner that he first noticed problems with his hearing approximately 20 years ago, which is approximately 28 to 30 years after service.  Confirming this statement, a review of the record by the examiner found that there were no complaints of hearing loss in service and that the Veteran's first known hearing test after service occurred 40 years after separation.  Thus, the examiner concluded there is no continuity of complaint.  The examiner concluded that, "[d]ue to the gradual nature, it is more likely than not that the hearing loss is due to some other causal factor and not military noise exposure."  

The Veteran was afforded an additional audiological evaluation in August 2016.  The examiner indicated that she was unable to provide an opinion as to the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  She further explained that the Veteran's service treatment records do not contain and diagnostic audiometric records.  His January 1959 and March 1960 report of medical examination forms labeled "induction" both had whispered voice tests of 15/15.  At the time of separation, no audiogram or whispered voice test was performed.  The earliest record of the Veteran's hearing that is available for review did not take place until 2002 - 40 years after the Veteran separated from service.  The examiner stated, "although this [2002] record shows hearing loss, too many years passed between the end of his military service in 1962 and his first audiogram in 2002 to opine.  To opine in either direction would be speculation."  

The examiner also commented on the Veteran's January 1962 service note indicating treatment for fullness of the left ear.  The examiner reported that the Veteran's report of a full feeling in his left ear is consistent with impacted cerumen, and the removal of cerumen would alleviate that full feeling.  The examiner further stated that, "[c]erumen impaction is certainly not linked with noise exposure, nor is there any pathophysiological connection between cerumen impaction and sensorineural hearing loss.  At most, cerumen impaction can cause interference with sound conduction beyond the ear canal, but once cerumen is removed, there would be no further interference with hearing.  Cerumen impaction can be likened to wearing an earplug or using one's finger to plug the ear; once that blockage is removed, it has no effect on the user's hearing.  Cerumen impaction should certainly not cause concern for permanent changes in hearing."

With respect to the secondary service connection contention, in a November 2016 addendum opinion, the examiner stated, "[t]here is no physiologic or pathophysiologic route for tinnitus to cause hearing loss.  Often, tinnitus can be the result of hearing loss, but the relationship is not reciprocal.  There would be no route of accomplishing that.  As such, it is less likely as not that the Veteran's service-connected tinnitus caused his hearing loss and similarly less likely as not that the Veteran's hearing loss was aggravated beyond the normal progression by his tinnitus."      

The Board finds that the VA examiners' opinions, in aggregate, are adequate and highly probative to the question at hand.  The examiners, both audiologists, possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the Veteran's assertions that his hearing loss is related to noise exposure in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current hearing loss disability is related to noise exposure in service requires medical expertise to determine.  Thus, the Board finds the VA medical opinions more probative than the Veteran's statements.  On this evidence, service connection is not warranted on a direct or secondary basis.

As previously noted, sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

Here, however, the evidence does not show that the Veteran's hearing loss manifested to a compensable degree within one year of service.  Notably, when asked if the Veteran exhibited any hearing problems directly after service his wife replied, "Yes, somewhat, yes."  See June 2016 Board Hearing.  This was clarified, however, when the Veteran was asked if he had problem hearing during service, to which he answered that he would hear a rushing noise, but indicated he could always "overcome it enough" and could understand everything.  Id.  Such a rushing noise is often associated with tinnitus, for which service connection is in effect.  Notably, with specific respect to hearing loss, the Veteran specifically indicated at his June 2010 VA audiological evaluation that his hearing loss did not become noticeable until 20 years earlier, which is was approximately 18 years after service.  Based on these statements, the Board finds that the Veteran's sensorineural hearing loss was not manifested in service, or to a compensable level within the first year after separation.  Therefore, presumptive service connection is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


